Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

2.	The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT NO. 10,397,773 B2 and US PAT NO. 9,894,516 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Michael Rodriguez, Reg. No. 60,236 on 10/25/2021.                                                                                                                                                                                                                                                                   

4.	The application has been amended as follows: 

CLAIM AMENDMENTS:

Please add or amend the claims to read as follows:
1.-20. (Canceled)

21.	(Previously presented) An electronic device comprising:
communication circuitry configured to perform a short-range wireless communication; 
a memory operably connected to the communication circuitry; and
a processor operably connected to the communication circuitry and the memory, the processor configured to:
determine a peer-to-peer communication group configured to include a group owner device and one or more group client devices; 
detect, via the short-range wireless communication, at least one external device that is grouped with the electronic device in the peer-to-peer communication group;
communicate, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices;
based on at least in part on the electronic device being determined as the group owner device, perform a function of the group owner device according to a connection established with the at least one external device; and

before completion of the connection with the external device which is the group owner device, receive, from the external device, an internet protocol (IP) address which is not based on a dynamic host configuration protocol (DHCP) server, and
after completion of the connection with the external device which is the group owner device, set the received IP address as a new IP address of the electronic device such that the electronic device uses the new IP address for transmission of content.

22. (Previously presented) The electronic device of claim 21, wherein the processor is further configured to:
exchanging group owner intent (GOI) values with the at least one external device, and
determining the group owner device based on the GOI values.

23.	(Previously presented) The electronic device of Claim 21, wherein the processor is further configured to:
perform a function of an access point in the peer-to-peer communication group, 
wherein the at least one external device performs a function of a station in the peer-to-peer communication group.


transmit, to the at least one external device, a request frame including a first group owner intent (GOI) value indicating intention of the electronic device becoming the group owner device and a first IP address;
receive, from the at least one external device, a response frame including a second GOI value indicating intention of the at least one external device becoming the group owner device and a second IP address;
transmit a group owner negotiation confirmation frame indicating that the electronic device is determined to be the group owner device when the first GOI value is greater than the second GOI value; and
allocate an IP address from the at least one external device as an IP address of the electronic device when the first GOI value is less than the second GOI value.

25.	(Previously presented) The electronic device of Claim 21, wherein the processor is further configured to:
exchange GOI values with the at least one external device, and
based on a GOI value of the electronic device being equal to a GOI value of the at least one external device, determine the group owner device based on tie break values of the electronic device and the at least one external device.


determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; 
detecting, via a short-range wireless communication, at least one external device that is grouped with the electronic device in the peer-to-peer communication group;
communicating, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices; and
based on at least in part on the electronic device being determined as the one or more group client devices: 
before completion of a connection with the at least one external device which is the group owner device, receiving, from the external device, an internet protocol (IP) address which is not based on a dynamic host configuration protocol (DHCP) server, and
after completion of the connection with the external device which is the group owner device, setting the received IP address as a new IP address of the electronic device such that the electronic device uses the new IP address for transmission of content.



based on at least in part on the electronic device being determined as the group owner device, performing a function of the group owner device according to a connection established with the at least one external device.

28.	(Previously presented) The method of operating the electronic device of Claim 27, wherein performing the function of the group owner device in the connection established with the at least one external device comprises:
performing a function of an access point in the peer-to-peer communication group, 
wherein the at least one external device performs a function of a station in the peer-to-peer communication group.

29.	(Previously presented) The method of operating the electronic device of Claim 26, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
exchanging group owner intent (GOI) values with the at least one external device, and
determining the group owner device based on the GOI values.



30.	(Previously presented) The method of operating the electronic device of Claim 26, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
exchange group owner intent (GOI) values with the at least one external device, and
based on a first GOI value of the electronic device being equal to a second GOI value of the at least one external device, determine the group owner device based on tie break values.

31. (Previously presented) The method of operating the electronic device of Claim 26, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
transmitting, to the at least one external device, a request frame including a first group owner intent (GOI) value indicating intention of the electronic device becoming the group owner device and a first IP address;
receiving, from the at least one external device, a response frame including a second GOI value indicating intention of the at least one external device becoming the group owner device and a second IP address;

allocating an IP address from the at least one external device as an IP address of the electronic device when the first GOI value transmitted is less than the second GOI value.

32.	(Previously presented) The method of operating the electronic device of Claim 26, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
selecting a first GOI value from a preset GOI range and a first IP address from a private IP address list; 
transmitting the first GOI value and the first IP address to the at least one external device;
receiving a second GOI value and a second IP address from the at least one external device; and
based on the second GOI value matching the first GOI value, selecting a new GOI value from the preset GOI range.


determining a peer-to-peer communication group configured to include a group owner device and one or more group client devices; 
detecting, via a short-range wireless communication, at least one external electronic device that is grouped with the electronic device in the peer-to-peer communication group;
communicating, via the short-range wireless communication, with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices; and
based on at least in part on the electronic device being determined as the group owner device, performing a function of the group owner device according to a connection established with the at least one external device; and
based on at least in part on the electronic device being determined as the one or more group client devices: 
before completion of the connection with the external device which is the group owner device, receiving, from the external device, an internet protocol (IP) address which is not based on a dynamic host configuration protocol (DHCP) server, and
after completion of the connection with the external device which is the group owner device, setting the received IP address as a new IP address of the electronic device such that the electronic device uses the received IP address for transmission of content.



35.	(Previously presented) The method of operating the electronic device of Claim 33, wherein performing the function of the group owner device in the connection established with the at least one external device comprises:
performing a function of an access point in the peer-to-peer communication group, 
wherein the at least one external device performs a function of a station in the peer-to-peer communication group.

36.	(Previously presented) The method of operating the electronic device of Claim 33, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
exchanging group owner intent (GOI) values with the at least one external device, and
determining the group owner device based on the GOI values.

37.	(Previously presented) The method of operating the electronic device of Claim 33, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:

based on a first GOI value of the electronic device being equal to a second GOI of the at least one external device, determine the group owner device based on tie break values.

38. (Previously presented) The method of operating the electronic device of Claim 33, wherein communicating with the at least one external device to determine which of the at least one external device and the electronic device is the group owner device, and which of the at least one external device and the electronic device is the one or more group client devices comprises:
transmitting, to the at least one external device, a request frame including a first group owner intent (GOI) value indicating intention of the electronic device becoming the group owner device and a first IP address;
receiving, from the at least one external device, a response frame including a second GOI value indicating intention of the at least one external device becoming the group owner device and a second IP address;
transmitting a group owner negotiation confirmation frame indicating that the electronic device is determined to be the group owner device when the first GOI value is greater than the second GOI value; and
allocating an IP address from the at least one external device as an IP address of the electronic device when the first GOI value is less than the second GOI value.


selecting a first GOI value from a preset GOI range and a first IP address from a private IP address list; 
transmitting the first GOI value and the first IP address to the at least one external device;
receiving a second GOI value and a second IP address from the at least one external device; and
based on the second GOI value matching the first GOI value, selecting a new GOI value from the preset GOI range.

Allowable Subject Matter

5.	Claims 21-33, 35-39 renumbered as 1-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons as set forth in Applicant’s arguments filed on 09/27/2021 and Examiner’s amendment filed on 10/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466